Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.8(b) WINSTON CHURCHILL September 19, 2007 Mr. Michael Lacovara, Chief Executive Officer Rodman & Renshaw Capital Group, Inc. 1270 Avenue of the Americas, 16 th Floor New York, NY 10020 Dear Michael, This letter confirms my acceptance to serve as a member of the Board of Directors of Rodman & Renshaw Capital Group, Inc. effective as of the date and time of effectiveness of the Companys S-1 registration statement designated as SEC File No. 333-144684. I hereby consent to the use of my name in such registration statement as a director-nominee. Very truly yours, /s/ WINSTON CHURCHILL Winston Churchill
